 

Camber Energy, Inc. 8-K [cei-8k_111518.htm]

 

 Exhibit 10.1

 

CONSULTING AGREEMENT

 



THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into the 15th,
day of November, 2018 (the “Effective Date”)

 

Between:

 



Regal Consulting, a limited liability company organized under the laws of the
state of Delaware (the “Consultant”), and Camber Energy, Inc. a corporation
organized under the laws of the State of Nevada, (“Client”).

 

WHEREAS, Consultant is in the business of providing services for management
consulting and strategic business advisory; and NOW THEREFORE, in consideration
of the mutual promises and covenants set forth in this Agreement, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

CONSULTING SERVICES. In consideration of services rendered to the Client, the
Consultant shall receive the compensation set forth in this Agreement. It is
acknowledged and agreed by the Client that Consultant carries no professional
licenses, is not rendering legal advice or performing accounting services, is
not acting as an investment advisor or broker/dealer within the meaning of the
applicable state and federal securities laws and is not effecting securities
transactions for or on account of the Client. The services of Consultant shall
not be exclusive nor shall Consultant be required to render any specific number
of hours or assign specific personnel to the Client or its projects.

Services include:

 



●News Commentary: Professionally written tagged press releases of the Client,
that will be distributed through a network of hundreds of websites. Two tagged
press releases per month will be released, upon approval from Client.

 

●Informational Website. Regal Consulting will create and drive web traffic to an
informational website about the Client’s company, its mission,
products/services, corporate story and opportunities. The purpose is to place
Client in the most favorable light to the small cap investing public by
succinctly describing Client’s potentials and opportunities. Regal Consulting
targets 2,000 PPC views per month to Client’s custom created informational
website.

 

 

 

 





2.

INDEPENDENT CONTRACTOR; NO AGENCY. The Consultant agrees to perform its
consulting duties hereto as an independent contractor. No agency, employment,
partnership or joint venture shall be created by this Agreement. Consultant
shall have no authority as an agent of the Client or to otherwise bind the
Client to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. The Client shall not make
social security, worker’s compensation or unemployment insurance payments on
behalf of Consultant. The parties hereto acknowledge and agree that Consultant
cannot guarantee the results or effectiveness of any of the services rendered or
to be rendered by Consultant. The Consultant shall have no authority to legally
bind the Client to any agreement, contract, obligation or otherwise.

 

3.

NO GUARANTEE. The parties hereto acknowledge and agree that Consultant cannot
guarantee the results or effectiveness of any of the services rendered or to be
rendered by Consultant. Rather, Consultant shall conduct its operations and
provide its services in a professional manner and in accordance with good
industry practice. Consultant will use its best efforts and does not promise
results.

 

4.

COMPENSATION AND TERM. This Agreement has a six month term will terminate on
05/15/2019:

(a) Client shall pay Consultant for its services hereunder as follows:

 

Client shall pay Consultant $28,000 cash per month and 200,000 Restricted 144
Shares of CEI per month.







 

5.

CONFIDENTIALITY. The Consultant recognizes and acknowledges that it has and will
have access to certain confidential information of the Client and its affiliates
that are valuable, special and unique assets and property of the Client and such
affiliates (the “Confidential Information”). Confidential Information shall not
be deemed to include information (a) in the public domain, (b) available to the
Consultant outside of its service to the Client or other than from a person or
entity known to Consultant to have breached a confidentiality obligation to the
Client, (c) independently developed by Consultant without reference to the
Confidential Information, or (d) known or available to Consultant as of the date
of this Agreement. The Consultant will not, during the term of this Agreement,
disclose, without the prior written consent or authorization of the Client,
disclose any Confidential Information to any person, for any reason or purpose
whatsoever. In this regard, the Client agrees that such authorization or consent
to disclose may be conditioned upon the disclosure being made pursuant to a
secrecy agreement, protective order, provision of statute, rule, regulation or
procedure under which the confidentiality of the information is maintained in
the hands of the person to whom the information is to be disclosed or in
compliance with the terms of a judicial order or administrative process.

 

 



 

 





6.

CERTAIN REPRESENTATIONS OF CONSULTANT. The Consultant represents and warrants to
the Client that the Consultant is an "accredited Holder" within the meaning of
Rule 501 under the Securities Act of 1933, as amended (the "Securities Act").
Consultant covenants and agrees that it and its affiliates will not sell, assign
or otherwise transfer any shares of common stock received from the Client as
consideration hereunder except in compliance with the registration requirements
of the Securities Act and state securities laws or an appropriate exemption from
such requirements. Consultant further represents and warrants that the
Consultant has significant experience in advising and transacting business with
companies and understands the risks associated therewith.

 

7.

WORK PRODUCT. It is agreed that all information and materials produced for the
Client shall be deemed "work made for hire" and the property of the Client.

 

8.

NOTICES. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 6:30 p.m. (Las Vegas, Nevada. time) on a
Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement later than 6:30 p.m. (Las Vegas, Nevada.
time) on any date and earlier than 11:59 p.m. (Las Vegas, Nevada. time) on such
date, (iii) the Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given as follows:

 

 



 

 





To the Client:

  





To the Consultant: 1 (702)-742-8991

 



9.

WAIVER OF BREACH. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

 

10.

ASSIGNMENT. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client,
which shall not be unreasonably withheld.

 

11.

GOVERNING LAW. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the the state of Nevada,
without regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Provincial and federal
courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery).
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of the documents contemplated herein, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.

 

 

 

 



12.

SEVERABILITY. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.

 

13.

ENTIRE AGREEMENT. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

 

14.

WAIVER AND MODIFICATION. Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto. Each party hereto, may waive any of its rights hereunder
without affecting a waiver with respect to any subsequent occurrences or
transactions hereof.

 

15.

COUNTERPARTS AND FACSIMILE SIGNATURE. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

 

16.

FORCE MAJEURE. Neither party shall be in default or otherwise liable for any
delay in or failure of its performance under this Agreement where such delay or
failure arises by reason of any Act of God, or any government or any
governmental body, war, terrorist act, insurrection, the elements, strikes or
labor disputes, or other similar or dissimilar cause beyond the control of such
party. The Client may terminate, at its option, the whole or any part of this
Agreement or if such situation continues for more than thirty (30) days.

 

18.

CONFLICT. In the event of a conflict between the provisions of any exhibit to
this Agreement and the Agreement, the provisions of this Agreement shall govern.

 

 

 

 

19.

FURTHER ASSURANCES. Each party will execute and deliver such further agreements,
documents and instruments and take such further action as may be reasonably
requested by the other party to carry out the provisions and purposes of this
Agreement.

 





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 









 

CONSULTANT:    





Signature:

 [ex10-1_002.jpg]         Name: Parker Mitchell         Date: 11/15/18        
Company & Position: Regal Consulting, LLC. / Manager  





 

 





 

CLIENT:    





Signature:

[ex10-1_001.jpg]          Name: Louis G. Schott         Date: November 15, 2018
        Company & Position: Interim CEO  





 

 



 

 